DETAILED ACTION
	This application has been examined. Claims 1-12 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	This application claims benefits of priority from Foreign Application JP2017-156202 (JAPAN)  filed August 10,2017. 
	The effective date of the claims described in this application is August 10, 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020, 4/2/2020,4/14/2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim 1 recites a limitation for a ‘control unit ‘.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
Claims 1-10 rejected under 35 U.S.C. 112(b)  second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation shown below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 1 recites a limitation for a ‘control unit configured to abstract information collected from a region ‘.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
In the instant application, the following portions of the specification and drawings may appear to describe the corresponding structure for performing the claimed function:   
 	The claimed “control unit” appears to correspond to box 10 shown in Fig. 2 or box 20 in Figure 3 and is described in the Specification Page 8 Paragraph 27, Page 10 Paragraph 34.  
However, the specification and drawings do not disclosure sufficient corresponding structure for performing the claimed function.   
 The Specification does not describe a specific algorithm detailing how the claimed function is performed or a physical, well-known and distinct structure (e.g., a switch) clearly capable of performing the claimed function. Thus, the means for performing the recited function is supported by only functional language in the Specification.  
control unit” to a corresponding structure clearly capable of performing the claimed function or to a general purpose computer with a specific disclosed algorithm for performing the claimed function, the scope of the claimed “control unit” appears to preempt any and all means for performing the recited function of abstracting information collected from a region. 
 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 12 is directed towards a ‘computer program’.  Upon inspection of the Applicant Specifications Page 31 the Examiner concludes said computer program is  nothing more than a software component(s). 
Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material. 

The Examiner notes that a computer does not act according to the computer instructions conveyed by said medium until 1) the said instructions are embedded or stored in the computer’s persistent storage memory and 2) are assigned a storage address that is locatable by a computer processor and 3) are invoked for execution by the computer processor. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomee (USPGPUB 2014/0270525) further in view of Zhang (USPGPUB 2017/0078157).
In regard to Claim 1
Thomee Paragraph 39 disclosed wherein a computing device may filter measurements having labels occurring with less prominence and/or less conformance than other labels. Filtering, which may be implemented differently for different scale levels, as described further herein, may permit display and/or visualization of a level of 
Thomee disclosed (re. Claim 1) an information processing device comprising a control unit (Thomee-Paragraph 88, computing device 410) configured to perform control to: 
collect information collected from a region (Thomee-Paragraph 30, a labeled measurement may include a photograph, video clip, and/or other multimedia segment, Paragraph 31, a report of a discrete event, such as a measurement of a snow level at a location at a certain time or a location and time of an incidence of a disease or illness )    in a certain range in accordance with setting information;(Thomee-Paragraph 55, filtering may be performed to detect, for example, those labels for a particular country, area, sub-region, locality, or other geographical extent , Paragraph 33, labeled measurements of a particular bin may be assigned or associated with corresponding label(s) nearest (e.g., within) 0.01.degree. latitude and/or 0.01.degree. longitude on the surface of the Earth )   
and  create abstracted information (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )    

While Thomee substantially disclosed the claimed invention Thomee does not disclose (re. Claim 1) transmit the abstracted information from a communication unit to a higher-level device.
Zhang Figure 3 , Paragraph 7 disclosed a data analytics management (DAM) utilizing a hierarchical DAM architecture including a Global DAM entity which provides inter network DAM, and domain DAM entities which provides intra network DAM. 
Zhang disclosed (re. Claim 1)  transmit the information from a communication unit to a higher-level device.(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 
Thomee and Zhang are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zhang into Thomee.  The motivation for the said combination would have been to enable "data analytics as a service" which can be provided to both a network operator's management entities and also to 3rd parties. (Zhang-Paragraph 31)
Thomee-Zhang disclosed (re. Claim 1)  transmit the abstracted information (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )  from a communication unit to a higher-level device.(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 


In regard to Claim 11 	Claim 11 (re. information processing method) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1. 
 In regard to Claim 12
Claim 12 (re. computer program) recites substantially similar limitations as Claim 1.  Claim 12 is rejected on the same basis as Claim 1.

In regard to Claim 2 	Thomee-Zhang disclosed (re. Claim 2) wherein the control unit performs control to: calculate a degree of importance of the abstracted information; (Thomee-Paragraph 34, computing prominence may include using a weighting function with labeled measurements to enhance a contribution of certain labeled measurements in comparison other labeled measurements  )  and transmit the abstracted information together with the degree of importance to the higher-level device.(Zhang-Paragraph 46, Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. )
	In regard to Claim 4 	Thomee-Zhang disclosed (re. Claim 4) wherein the setting information is transmitted from a higher-level device and defines a degree of abstraction required by the higher-level device. (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
The Examiner notes wherein Thomee-Zhang does not explicitly disclose the device used by the user/researcher sending the request.  
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In regard to Claim 5 	Thomee-Zhang disclosed (re. Claim 5) wherein the setting information is transmitted from a lower-level device and defines a degree of abstraction required by the lower-level device. (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
The Examiner notes wherein Thomee-Zhang does not explicitly disclose the device used by the user/researcher sending the request.  
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable 
    	 The Examiner notes that at the time of the effective filing date of the claimed invention it would have been obvious to allow for users to be sending requests from both higher-level device and/or lower-level device in order for maximum operational flexibility.  In context of Thomee-Zhang it would have been obvious to have a user/operator at the domain DAM (Zhang-Figure 3, requester 325) and thus allow the setting information to be transmitted from a lower-level device.	In regard to Claim 6 	Thomee-Zhang disclosed (re. Claim 6) wherein the setting information is input by an administrator (Zhang-Paragraph 31, DAM system 200 enables "data analytics as a service" which can be provided to a network operator's management entities )   and defines a degree of abstraction required by the information processing device. (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques)
	In regard to Claim 7 	Thomee-Zhang disclosed (re. Claim 7) wherein the region in a certain area corresponds to a local government level, (Thomee-Paragraph 55, filtering may be performed to detect, for example, those labels for a particular country, area, sub-region, locality, or other geographical extent )   and a lower-level information processing device abstracts information collected from a region (Thomee-Paragraph 62, morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )  in a range corresponding to a local government below a local government level targeted by a higher-level information processing device.(Thomee-Paragraph 77,   responsive to a user selecting to change a scale at which a region may be displayed, for example, histograms may be reduced in size. In certain implementations, responsive to a user selecting to decrease a relative zoom level (e.g., display a relatively larger geographical region at a relatively lower resolution) a size of interest of histograms, such as histograms 242 and 244, may be increased on a relative basis. ) 	In regard to Claim 8 	Thomee-Zhang disclosed (re. Claim 8) wherein the information collected from a region in a certain range (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques) is information transmitted from one or more lower-level devices. (Zhang- Global DAM 310 forwards the request 620 to domain DAMs 320, 322…Each domain DAM function then collects data from each of its local DAM functions, consolidates 640 4this data and may perform further analysis before replying to the global DAM function. ) 	The Examiner notes wherein Thomee-Zhang does not explicitly disclose the device used by the user/researcher sending the request.  
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 The Examiner notes that at the time of the effective filing date of the claimed invention it would have been obvious to allow for users to be sending requests from both higher-level device and/or lower-level device in order for maximum operational flexibility.  In context of Thomee-Zhang it would have been obvious to have a user/operator at the domain DAM (Zhang-Figure 3, requester 325) and thus allow the information to be transmitted from a lower-level device.		In regard to Claim 10 	Thomee-Zhang disclosed (re. Claim 10) wherein the information transmitted from one or more lower-level devices is information abstracted by the lower-level device.  morphological transforms, such as filling, closing, contour tracing, dilation, erosion, and/or other operations, either alone or in combination, may provide visually meaningful shaping as well as removal of details that may not be appropriate or consistent with a given layer  )  
Claim 3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Thomee (USPGPUB 2014/0270525) further in view of Zhang (USPGPUB 2017/0078157) further  in view of Knopp (USPGPUB 2018/0189913). 	In regard to Claim 3 	Thomee-Zhang disclosed (re. Claim 3) wherein the setting information is setting of a degree of abstraction (Thomee-Paragraph 39, a researcher may wish to view an epidemiological map on a national scale. To facilitate viewing at a relatively higher scale level, for example, details that may be useful at a relatively lower level scale level, such as details at a town or village level, for example, may be merged by way of spatial filtering and/or one or more image processing techniques) 
While Thomee-Zhang substantially disclosed the claimed invention Thomee-Zhang does not disclose (re. Claim 3) a transmission frequency of abstracted information.
Knopp Paragraph 6 disclosed generating a level of safety of a specified location (e.g. an exact location, a narrow-range location, a region/broad-range location, etc.) at a specified time that indicates a safety level of the location (referred to herein as a "location-score").
 The location for which a pattern is to be determined may be specified in the report/incident or be a specified region or regions within a request. Additionally, the pattern detection process may be triggered periodically (e.g., at periodic time intervals) or aperiodically such that the pattern detection process is triggered for a specific region (e.g., a single region) or multiple regions (e.g., a multi-regional location). ) 
 	Thomee,Zhang and Knopp are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Knopp into Thomee-Zhang.  The motivation for the said combination would have been to enable generating and tracking a location-score and/or custom location-score, to perform related functions or operations, and track the safety of a user in a location and/or at a time. Predictions and scores may also be generated based on locations where a user is moving/headed or planning to move/head. (Knopp-Paragraph 10)

In regard to Claim 9 	 While Thomee-Zhang substantially disclosed the claimed invention Thomee-Zhang does not disclose (re. Claim 9) wherein the information transmitted from one or more lower-level devices is sensor data sensed in the region in a certain range.
Knopp Paragraph 6 disclosed generating a level of safety of a specified location (e.g. an exact location, a narrow-range location, a region/broad-range location, etc.) at a 
Knopp disclosed (re. Claim 9) wherein the information transmitted from one or more lower-level devices is sensor data sensed in the region in a certain range.(Knopp-Paragraph 92, sensors such as  an accelerometer and/or gyroscope, which may collect data at periodic intervals, at all times, or upon certain triggers. ) 

Thomee,Zhang and Knopp are analogous art because they present concepts and practices regarding data collection and presentation.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Knopp into Thomee-Zhang.  The motivation for the said combination would have been to enable generating and tracking a location-score and/or custom location-score, to perform related functions or operations, and track the safety of a user in a location and/or at a time. Predictions and scores may also be generated based on locations where a user is moving/headed or planning to move/head. (Knopp-Paragraph 10)

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444